              Case 1:17-vv-01494-UNJ Document 43 Filed 03/24/20 Page 1 of 4




     In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                       (Filed: February 28, 2020)


* * * * * * * * * * * * * *
JESSICA WATTS,             *                                      UNPUBLISHED
                           *                                      No. 17-1494V
          Petitioner,      *
                           *                                      Special Master Dorsey
v.                         *
                           *                                      Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
          Respondent.      *
* * * * * * * * * * * * * *

Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for petitioner.
Heather L. Pearlman, U.S. Department of Justice, Washington, D.C., for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

        On October 11, 2017, Jessica Watts (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (“Vaccine
Act”). Petitioner alleged that she developed Guillain-Barré syndrome (“GBS”) as a result of the
influenza vaccine she received on October 12, 2014. On August 13, 2019, the previously
assigned special master issued his Entitlement Decision, denying compensation.3



1
  This Decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.
§§ 300aa.
3
    On October 8, 2019, this case was reassigned to the undersigned for resolution of attorneys’ fees and costs.
         Case 1:17-vv-01494-UNJ Document 43 Filed 03/24/20 Page 2 of 4



        On October 25, 2019, petitioner filed an application for attorneys’ fees and costs. Motion
for Attorney Fees and Costs (ECF No. 38). Petitioner requests compensation in the amount of
$23,669.14, representing $22,515.00 in attorneys’ fees and $1,154.14 in costs. Fees App. at 1.
Counsel for petitioner warrants that he has made numerous attempts to reach petitioner to sign a
General Order No. 9 statement but has been unsuccessful. Fees App. Ex. 9 at 1. Counsel notes,
however, that Petitioner has paid no fees, costs or any amount of money to his office regarding
the claim. Id. Respondent filed his response on November 1, 2019 indicating that he “is satisfied
the statutory requirements for an award of attorneys’ fees and costs are met in this case.”
Response, ECF No. 39, at 2. Petitioner did not file a reply thereafter. The matter is now ripe for
disposition.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $23,169.14.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). In this case, although petitioner was denied compensation, the undersigned finds
that both good faith and reasonable basis exist. Accordingly, a final award of attorneys’ fees
and costs is proper.

                      a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent

                                                2
         Case 1:17-vv-01494-UNJ Document 43 Filed 03/24/20 Page 3 of 4



and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).

        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F. 2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F. 3d at 1521.

                                   i. Reasonable Hourly Rates

        Petitioner requests the following hourly rates for the work of her counsel, Mr. Randall
Knutson: $295.00 per hour for work performed in 2015 and 2016 and $365.00 per hour for all
work performed from 2017-2019. These rates are consistent with what the undersigned has
previously awarded Mr. Knutson and the undersigned shall award them herein. See Maddox v.
Sec’y of Health & Human Servs., No. 16-1504V, 2018 WL 6382043, at *2 (Fed. Cl. Spec. Mstr.
Oct. 5, 2018).

                                 ii.     Reasonable Hours Expended

       In reducing an award of fees, the goal is to achieve rough justice, and therefore a special
master may take into account their overall sense of a case and may use estimates when reducing
an award. See Florence v. Sec’y of Health & Human Servs., No. 15-255V, 2016 WL 6459592, at
*5 (Fed. Cl. Spec. Mstr. Oct. 6, 2016) (citing Fox v. Vice, 563 U.S. 826, 838 (2011).

         The undersigned has reviewed the submitted billing entries and finds that a small amount
must be reduced due to overbilling by Mr. Knutson on small tasks such as reviewing simple
court orders, which were routinely billed for 0.2 hours, and reviewing minute entries, which were
reviewed for 0.1 hours. Other special masters have noted that such billing practices can often
result in overbilling. See Golding v. Sec’y of Health & Human Servs., No. 16-1132V, 2019 WL
3753273, at *3 (Fed. Cl. Spec. Mstr. Jul. 18, 2019). Additionally, paralegals billed time for
review of routine court orders which Mr. Knutson also billed time for review, which also
contributes to excessive time expended on review of routine orders. Accordingly, the
undersigned will reduce the final award of fees by $500.00 to account for these entries. Petitioner
is therefore awarded final attorneys’ fees of $22,015.00.

                      b. Attorneys’ Costs

       Petitioner requests a total of $1,154.14 in attorneys’ costs. This amount is comprised of
acquiring medical records and the Court’s filing fee. The undersigned has reviewed the requested

                                                 3
            Case 1:17-vv-01494-UNJ Document 43 Filed 03/24/20 Page 4 of 4



costs and finds them to be reasonable and supported with appropriate documentation.
Accordingly, the full amount of costs shall be awarded.


             II.      Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioner and her counsel as follows:

    Attorneys’ Fees Requested                                                    $21,515.00
    (Total Reduction from Billing Hours)                                         - ($500.00)
    Total Attorneys’ Fees Awarded                                                $22,015.00

    Attorneys’ Costs Requested                                                    $1,154.14
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                                $1,154.14

    Total Attorneys’ Fees and Costs Awarded                                      $23,169.14

Accordingly, the undersigned awards $23,169.14 in attorneys’ fees and costs, in the form of
a check payable jointly to petitioner and petitioner’s counsel, Mr. Randall Knutson.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.4

          IT IS SO ORDERED.

                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.
                                                          4
